Elizabeth A. Young, CSR, RPR
Official Court Reporter
P. O. Box 747
Belton, Texas 76513
254 933-5268
December 14, 2015
Mr. Jeffrey D. Kyle
Clerk, Court of Appeals
P. O. Box 12547
Austin, Texas 78711-2547
tel 512 463-1733
fax 512 463-1685

In re:    State vs Keith Anthony Collilns
          COA:   03-15-00629-CR   TC #   73281
Attn:    Chris Knowles
Dear Chris,
I am requesting an extension to complete this reporter's
record by December 23, 2015.

Sincerely,
/s/ Elizabeth A. Young
Elizabeth A. Young